United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                March 28, 2006

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 05-10379
                         Summary Calendar




                        LAURANCE KRIEGEL,

                                             Plaintiff - Appellant,


                              VERSUS


      UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
                 AGRICULTURE; FARM SERVICE AGENCY


                                            Defendants - Appellees.



           Appeal from the United States District Court
                For the Northern District of Texas
                            5:04-CV-132



Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

      Appellant, Kriegel, has had a long standing dispute (since

1986) with the United States Department of Agriculture, the Small

Business Administration and related agencies of the United States.

This is the second suit he filed seeking relief.    These disputes

are related inter alia to denied loan applications from Farmer’s

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Home     Administration    and    the       Agriculture    Stabilization      and

Conservation Service along with perceived failures to properly

service his loans.        Kriegel also challenged the Small Business

Administration’s offset of Kriegel’s farm program payments against

sums owed the Small Business Administration.              Kriegel sued in tort

and contract and also pursued an administrative claim against some

or all of these agencies.        The district court found that Kriegel’s

request for declaratory judgment, relief for breach of contract,

violation of his constitutional rights, civil conspiracy and tort

claims were all barred by statutory limitation.                 Because Kriegel

did not bring his action timely as required by the relevant statute

waving    sovereign    immunity,       the    court   concluded    it   had   no

jurisdiction over his claims.

       As to the review of the administrative determination rejecting

Kriegel’s §741 discrimination claims, the district court determined

that Kriegel alleged no facts to show any basis for the alleged

discrimination and therefore his complaint failed to state an

actionable §741 claim.

       Appellant’s brief addresses the merits of his long standing

controversy with the governmental agencies he sued.                He fails to

address    in   any   coherent   way    the    reasons    the   district   court

dismissed his claims.




                                        2
     Essentially for the reasons stated by the district court in

its comprehensive order of January 26, 2005 we affirm the district

court judgment.

     AFFIRMED.




                                3